 I)I('ISlI)NS ( NA I I)NA[. I.AB(OR RI:.A I I)NS BO)ARDI)Southeri Maryland I lospital ('enter nd InternationalUnion of Operatinlg Engineers. IAccal 99-99A-99('.AFL-(I(), Petitioner. ('ase 5 R(' 1()95March 27, 1979D[1)CISI()N ON REVIEW AN[) I)IKR('I I()N ()11'l I(''lIO()NByr('IIAIRMAN IFANNIN(i ANI) 1 MIIMI RS .JI NKIS\ANI) Ml RPIIY()n October 27. 1978. the Regional D)irector for Re-gion 5 issued a I)ecision and ()rder dlisnmissitgi thepetition in the ahove-entitled proceeding on thegrounds thit the petitioned-lfr unit of egineelringand maintenance department emploees was inap-propriate. Iheereafter, in accordance with Section102.67 of the National .abhor Relations Board Rulesand Regulations Series 8, as amenlded, the Petitionerfiled a timel request ftor review alleging lat the Re-gional )ircctor erred in 'failing t find the unit appro-priate. On Decenlhcr 4, 1978, tle National tab)o Re-lations Board bh telegraphic order gl anted thePetitioner's request for rc iew. SubsequeltJv, the P'e-titioner filed a brief on review.Pursuant to the provisions )tf Section 3(h) of theNational a;thor Relations Act, as iamellnded the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a thirce-menlihber panel.'he Board has considered the ntlire record in thiscase with respect to the issue ulldclr revies, includingthe Petitioner's brief, and makes the btllowinrg lind-ings:The Employer operates a 30()-bed full-care hospitalin Clinton, Maryland. The engineeriig and mainte-nance department unit sought hby the Petitioner con-sists of one acting chiet'f engineer six watch engineersfitur maintenance menl and on gr-ll loundskeeper.lIn hlleghent, G (;enlra!/1 Ilovnil, 239 NI RB 872(1978), the Board. after reviewing the legislitive his-tory urnderlying the health care armlndrments to theAct and the Board's unit determinations in this area,set fl'rth in some detail its reasons for concluding thathospital maintenance employees max constitute nappropriate bargaining unit. Furthermore, in makingthis determination a majorit of the Board stated thatit will continue to rely on the traditional coirrniunlityof interest test, as established in .MericMaI ('val(muonnd('omntl, 131 N I.R13 909 (1961 .See lic lgheirm (;on-era lovital, snlrt)r. In our opiniion. the application of'this standard to the record in this case warrants theestablishment ol' a separate bargaimng unit linited tohe pi.rte;sagi cd Iil teg1 il,llrlrrkeepicr l illd be ririridei n111! merirrIullu d aplp lpriill C e ,ial. nore alie th t rlhlt rirr Cpllr c Ir lIrrIlls Ilik .aTdl 11I1tar %,ork. ar reliel k skilled I1i1iielrllthlie I`mnploecr's enginriceing and maintenarnce depart-rlent climploees.Ihe 1[mplover's engineering and maintenance em-plotees coristitute a distinct department apart fromother service departments, lngineering and mainte-naince has a separate adminilistrative identifying num-ber;l, at the employecs we'ar a istinctive uniform.:'ith the exception ot the rmetel room, facilities forthese erlployees ae locatled apart in the southeastcol-er of the hospital building in the boilerroom,conliputter roomi, oftic., and maintenance shop. Thedirector of huilling r.IlnrtcllallC a engineer ser-vices super\ isCs tile engilneering and mainternance em-plo>ecs al;rt Iro all othel serl'ice eimploy>ees,,\lthougih the 1ri[pl)ox-r Lioes not seek licensedcrafltsrmen Ir cng11 nei cril and maintenance depart-mInlt plositions, it appcalsl that these erlploces aregenerall. iore skilled than serv ice employees. lheacting Chiet' engineer hais ;I lirst-class license: four oftlie six \al cl crginee s hase secondl- or third-classlicelses: altone of te ' h ilrtenarnce lmen is a li-ceiseL Clectiil qualitied to per oril siring. in ad-dition. these crIplo cs pertorli funrTtions of vari ngskills. hlie cngiiccling cpl>ces are responsible forthe opera;tion ot the boilecs irntl thie air-conditioningrind ventilation Lqupirelt. 'l'ir rionitoring functioninvolves sophisticated nltiachtinrx. I lihe inspect ther-rtiostats anid diues throutghout the hbuilding. Ihe arealso called on to rlepair technical equipnient such asthe Opel'rtling room~ stcrilizer. I he mainteinance em-ploees repairi all pels o' elquipillnt sucht as printingmnihines electr-iciall operatinrg beds. radliators. trol-cNs, and ire :ailrrln sstcrns. hlc replace ceilings andflotr tiles,. refTcisi furniturel, rcilrOVC tcle\ision walluroits. and uild cbinets,. shelves, and counter units.Ihe! ;also plertlil minolr plilrulinrg work such asunIstoplping toilets and sinks. The maintenance em-ploece skillet in clectrical work monitors the build-ing's elctricall prioleis and s(inetinies rep;airs medi-cil equiplenrt. Ihe t ei2 inCeriinig enplOyees performboth fctions since tie are esponlsible for mainte-n;lnce , ork (o tl he noril;od shifts.I lie clnsilcls spelill most of theil worktime in theboilerrooi (t lc;ast one engineer is required t monoi-tor the iboilers t all liies) in the manintenance shop.and on the roof where the air handling equipment islocated. 'I'he are the only employees capable of per-fbOrming the engilleering swork. When responsible tormaintenance work. enlgineers spend considerableworktilre throughout the hospital in common withthe other nr mintenaiLntc plocs. Nevertheless. theengierin g a;Ini nil:intcnll;lce nriplol!ccs receive noie h rc rt ,r s,, rse r p,, li I, r 'ert, lriD, erpi¥eces, but tIese eliploy-eff ]*rilll whlrr at AijJCtr l be A, t UTd llll t1tlrl. eqlllilrng lsli)M ir UinderIhe Act241 NI.RB No. 91494 SM I It RN \1M\R' IANI) tIt()"SPI I I1 NI N IR;ssistallce ronl ser\ icC e lllpl)eCs ;Il 1 perl (r11 theilmaintena;nce tsks alone.'[he Enlol/ph'er's houril\ eloksNo ce are Mhllject ocentralized personlllnel polcicls llld r-ccetv\ co 1IliollIringe henefits. 1 hl re(orld is incolnclui e abou therespective \\;IgCS plaid the enlineerillng alld nll;te-lc-lna lrCe enplo ees Oll tle ne hanli. an1d tile Sc.iceemployees,. on the oither handl alrlltugh it appealrsthat engineering and malinllllance ellploscec, aremore likely to receive h ihcr \kages. o- cx \ ple.whereas housekeepino l plog \e s start lit $.5() perhour. enineerin- eCmplo\ ees start at $4.75 per hour.andLt it appealr" t11lit thell ctiiellt a\C le'e talc is $per hour.l1indcr the circunilsl;lnccs dlitiled lblo\c. tindthal te i igllnill llnd alnll11niC Itance C plo\ Ceshire a colmnlinllt of' iinterest sulicientl separateanld distinct troinl the broade:llr eolllllll lit of' illnteletwhich the\; shlare \ith ser\ice emplo. ees to k kariailltheir representation as separate barlaining unit. Inso concluding. we note partictlarlr that the emplok-ees sought h the IPetitioner are establihshed In a sepa -rale (dcpr;rItmlcn having ind perlndent super\r isln.I hese eImplo] es pertorrn \arled maintenanlce sworkfor the hospital exercising the particular skills re-qiriled hb thiiis Ilncti on. :trthermore, in the exerciseoft tlis tltc ii there is 1m Illillli; ilntrchanll;ll a1lldf LI tio Itl ilta le ti l bt Cl\n mClil tlIlIl e Cl plo -CeC, lIlId eCl'\iCe Cll tIIIP CCs.Accordinel -. tc find contrai'\ t the Reional [)i-rct n- amd for the reasons set tforth in 411gh'i'c (;1n-rulIl l)mpil/l. N1/pr1. that tIle tollo Ingic emiploe escollsttllte a unilt appropriate for the purpose of' col-lecti\c hargeailing \ithin the aniearini tof Section 9(h)of the Act:All engineering r11nd maintenance employees em-ploved b1 the linplo\er iat its (Clinton. Marx-landr. hpita. excluding all other employees.gn;ards aill supervisors as defined by the Act.i)irectlon of 1leclriol anrd /:\cl/.sio' footnoteomitted from publicatiolln.5;cce : l, I1li 1v,Itl i rli'l' IIlprZl 21Il N I R t I11 17 }S I supple-enriing 228 N R 8s31 11'7l495